        Case 1:19-cv-00831-DAD-JLT Document 30 Filed 08/06/20 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL CHAMBERLAIN,             ) Case No.: 1:19-cv-00831 DAD JLT
                                      )
12            Plaintiff,              ) ORDER AFTER NOTICE OF SETTLEMENT
                                      )
13       v.                           ) (Doc. 29)
                                      )
14   BAKER HUGHES, A GE COMPANY, LLC, )
                                      )
15            Defendants.             )
                                      )
16
17           The parties report they had come to terms of settlement. (Doc. 29) They indicate they will

18   seek dismissal of the action soon. Id. Thus, the Court ORDERS:

19           1.     The stipulation to dismiss the action SHALL be filed no later than September 21,

20   2020;

21           2.     All pending dates, conferences and hearings are VACATED.

22   The parties are advised that failure to comply with this order may result in the Court imposing

23   sanctions, including the dismissal of the action.

24
25   IT IS SO ORDERED.

26      Dated:     August 6, 2020                             /s/ Jennifer L. Thurston
27                                                    UNITED STATES MAGISTRATE JUDGE

28
